Exhibit 10.2
NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants. The
Employer should obtain legal and tax advice from its professional advisors
before adopting the Plan. Principal Life Insurance Company disclaims all
liability for the legal and tax consequences which result from the elections
made by the Employer in this Adoption Agreement.
Principal Life Insurance Company, Raleigh, NC 27612
A member of the Principal Financial Group®
THE EXECUTIVE NONQUALIFIED “EXCESS” PLAN
ADOPTION AGREEMENT
          THIS AGREEMENT is the adoption by GM Offshore, Inc. (the “Company”) of
the Executive Nonqualified Excess Plan (“Plan”).
W I T N E S S E T H:
          WHEREAS, the Company desires to adopt the Plan as an unfunded,
nonqualified deferred compensation plan; and
          WHEREAS, the provisions of the Plan are intended to comply with the
requirements of Section 409A of the Code and the regulations thereunder and
shall apply to amounts subject to section 409A; and
          WHEREAS, the Company has been advised by Principal Life Insurance
Company to obtain legal and tax advice from its professional advisors before
adopting the Plan,
          NOW, THEREFORE, the Company hereby adopts the Plan in accordance with
the terms and conditions set forth in this Adoption Agreement:
ARTICLE I
          Terms used in this Adoption Agreement shall have the same meaning as
in the Plan, unless some other meaning is expressly herein set forth. The
Employer hereby represents and warrants that the Plan has been adopted by the
Employer upon proper authorization and the Employer hereby elects to adopt the
Plan for the benefit of its Participants as referred to in the Plan. By the
execution of this Adoption Agreement, the Employer hereby agrees to be bound by
the terms of the Plan.
ARTICLE II
The Employer hereby makes the following designations or elections for the
purpose of the Plan:

2.6   Committee: The duties of the Committee set forth in the Plan shall be
satisfied by:

  o    (a)       Company     þ    (b)       The administrative committee
appointed by the Board to serve at the pleasure of the Board.     o    (c)      
Board.     o    (d)       Other
(specify):                                             .

DD 2320-3

 



--------------------------------------------------------------------------------



 



2.8   Compensation: The “Compensation” of a Participant shall mean all of a
Participant’s:

  þ    (a)       Base salary.     þ    (b)       Service Bonus.     þ    (c)    
  Performance-Based Compensation earned in a period of 12 months or more.    
o    (d)       Commissions.     o    (e)       Compensation received as an
Independent Contractor reportable on Form 1099.     þ    (f)       Other:
Director’s Fees.

2.9   Crediting Date: The Deferred Compensation Account of a Participant shall
be credited with the amount of any Participant Deferral to such account at the
time designated below:

  o    (a)       The last business day of each Plan Year.     o    (b)       The
last business day of each calendar quarter during the Plan Year.    
o    (c)       The last business day of each month during the Plan Year.    
þ    (d)       The last business day of each payroll period during the Plan
Year.     o    (e)       Each pay day as reported by the Employer.    
o    (f)       Any business day on which Participant Deferrals are received by
the Provider.     o    (g)       Other:

2.13   Effective Date:

  o    (a)       This is a newly-established Plan, and the Effective Date of the
Plan is                    .     þ    (b)       This is an amendment and
restatement of a plan named Nonqualified Excess Plan of GM Offshore, Inc. with
an effective date of April 1, 2001. The Effective Date of this amended and
restated Plan is January 1, 2005 and has been further amended effective January
1, 2010. This is amendment number 3.

  o    (i)       All amounts in Deferred Compensation Accounts shall be subject
to the provisions of this amended and restated Plan.     þ    (ii)       Any
Grandfathered Amounts shall be subject to the Plan rules in effect on October 3,
2004.

DD 2320-3

2



--------------------------------------------------------------------------------



 



2.20   Normal Retirement Age: The Normal Retirement Age of a Participant shall
be:

  þ    (a)       Age 65.     o    (b)       The later of age     or the    
anniversary of the participation commencement date. The participation
commencement date is the first day of the first Plan Year in which the
Participant commenced participation in the Plan.     þ    (c)       Other: Early
Retirement: Completion of 5 Years of Service and atttainment of age 55.

2.23   Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

              Name of Employer   Address   Telephone No.   EIN GM Offshore, Inc.
  10111 Richmond Avenue, Suite 340 Houton, TX 77006   (713) 963-9522 ext. 71396
  76-0557179

2.26   Plan: The name of the Plan is Nonqualified Excess Plan of GM Offshore,
Inc..   2.28   Plan Year: The Plan Year shall end each year on the last day of
the month of December.   2.30   Seniority Date: The date on which a Participant
has:

  o    (a)       Attained age     .     o    (b)       Completed       Years of
Service from First Date of Service.     þ    (c)       Attained age 55 and
completed 5 Years of Service from First Date of Service.     o    (d)      
Attained an age as elected by the Participant.     o    (e)       Not applicable
— distribution elections for Separation from Service are not based on Seniority
Date

4.1   Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.8 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

  þ    (a)       Base salary:

      minimum deferral: 1%         maximum deferral: $_____ or 50%

DD 2320-3

3



--------------------------------------------------------------------------------



 



  þ    (b)       Service Bonus:

      minimum deferral: 10%         maximum deferral: $_____ or 100%

  þ    (c)       Performance-Based Compensation:

      minimum deferral: 10%         maximum deferral: $_____ or 100%

  o    (d)       Commissions:

      minimum deferral: _____%         maximum deferral: $_____ or _____%

  o    (e)       Form 1099 Compensation:

      minimum deferral: _____%         maximum deferral: $_____ or _____%

  þ    (f)       Other: Director’s Fees:

      minimum deferral: 5%         maximum deferral: $_____ or 100%

  o    (g)       Participant deferrals not allowed.

4.2   Employer Credits: Employer Credits will be made in the following manner:

  þ    (a)       Employer Discretionary Credits: The Employer may make
discretionary credits to the Deferred Compensation Account of each Active
Participant in an amount determined as follows:

  o    (i)       An amount determined each Plan Year by the Employer.    
þ    (ii)       Other: 100% of the first 71/2% of the Participant’s Compensation
which is elected as a Salary Deferral Credit.

  þ    (b)       Other Employer Credits: The Employer may make other credits to
the Deferred Compensation Account of each Active Participant in an amount
determined as follows:

  þ    (i)       An amount determined each Plan Year by the Employer.    
o    (ii)       Other:                    .

  o    (c)       Employer Credits not allowed.



DD 2320-3

4



--------------------------------------------------------------------------------



 



5.2   Disability of a Participant:

  þ    (a)       Participants may elect upon initial enrollment to have accounts
distributed upon becoming Disabled.     o    (b)       Participants may not
elect to have accounts distributed upon becoming Disabled.

5.3   Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

  o    (a)       An amount to be determined by the Committee.     o    (b)      
Other:                    .     þ    (c)       No additional benefits.

5.4   In-Service or Education Distributions: In-Service and Education Accounts
are permitted under the Plan:

  þ    (a)       In-Service Accounts are allowed with respect to:

  o    Participant Deferral Credits only.     o    Employer Credits only.     þ 
  Participant Deferral and Employer Credits.

      In-service distributions may be made in the following manner:

  þ    Single lump sum payment.     þ    Annual installments over a term certain
not to exceed 5 years.

      Education Accounts are allowed with respect to:

  o    Participant Deferral Credits only.     o    Employer Credits only.     þ 
  Participant Deferral and Employer Credits.

      Education Accounts distributions may be made in the following manner:

  o    Single lump sum payment.     þ    Annual installments over a term certain
not to exceed 6 years.

      If applicable, amounts not vested at the time payments due under this
Section cease will be: See Exhibit B

  o    Forfeited.     þ    Distributed at Separation from Service if vested at
that time.

  o    (b)       No In-Service or Education Distributions permitted.

5.5   Change in Control Event:

  þ    (a)       Participants may elect upon initial enrollment to have accounts
distributed upon a Change in Control Event.     o    (b)       Participants may
not elect to have accounts distributed upon a Change in Control Event.

DD 2320-3

5



--------------------------------------------------------------------------------



 



                      5.6   Unforeseeable Emergency Event:
 
                        þ   (a)   Participants may apply to have accounts
distributed upon an Unforeseeable Emergency event.
 
                        o   (b)   Participants may not apply to have accounts
distributed upon a Unforeseeable Emergency event.
 
                    6.   Vesting: An Active Participant shall be fully vested in
the Employer Credits made to the Deferred Compensation Account upon the first to
occur of the following events:
 
                        þ   (a)   Normal Retirement Age.
 
                        þ   (b)   Death.
 
                        þ   (c)   Disability.
 
                        þ   (d)   Change in Control Event.
 
                        o   (e)   Other:                     .
 
                        þ   (f)   Satisfaction of the vesting requirement as
specified below:
 
                            þ   Employer Discretionary Credits:
 
                   
 
          o   (i)   Immediate 100% vesting.
 
                   
 
          o   (ii)   100% vesting after ___ Years of Service.
 
                   
 
          o   (iii)   100% vesting at age ___.

                          þ   (iv)   Number of Years           Vested         of
Service           Percentage
 
      Less than   1         0 %
 
          1         20 %
 
          2         40 %
 
          3         60 %
 
          4         80 %
 
          5         100 %
 
          6         ___ %
 
          7         ___ %
 
          8         ___ %
 
          9         ___ %
 
          10 or more     ___ %

                                      For this purpose, Years of Service of a
Participant shall be calculated from the date designated below:
 
                       
 
          þ     (1 )   First Day of Service.
 
                       
 
          o     (2 )   Effective Date of Plan Participation.

DD 2320-3

6



--------------------------------------------------------------------------------



 



                         
 
          o     (3 )   Each Crediting Date. Under this option (3), each Employer
Credit shall vest based on the Years of Service of a Participant from the
Crediting Date on which each Employer Discretionary Credit is made to his or her
Deferred Compensation Account.
 
                                þ   Other Employer Credits:
 
                       
 
          o     (i)     Immediate 100% vesting.
 
                       
 
          o     (ii)     100% vesting after ___Years of Service.
 
                       
 
          o     (iii)     100% vesting at age ___.

                          þ   (iv)   Number of Years           Vested         of
Service           Percentage
 
      Less than   1         0 %
 
          1         20 %
 
          2         40 %
 
          3         60 %
 
          4         80 %
 
          5         100 %
 
          6         ___ %
 
          7         ___ %
 
          8         ___ %
 
          9         ___ %
 
          10 or more     ___ %

                                      For this purpose, Years of Service of a
Participant shall be calculated from the date designated below:
 
                       
 
          þ     (1 )   First Day of Service.
 
                       
 
          o     (2 )   Effective Date of Plan Participation.
 
                       
 
          o     (3 )   Each Crediting Date. Under this option (3), each Employer
Credit shall vest based on the Years of Service of a Participant from the
Crediting Date on which each Employer Discretionary Credit is made to his or her
Deferred Compensation Account.

DD 2320-3

7



--------------------------------------------------------------------------------



 



                      7.1   Payment Options: Any benefit payable under the Plan
upon a permitted Qualifying Distribution Event may be made to the Participant or
his Beneficiary (as applicable) in any of the following payment forms, as
selected by the Participant in the Participation Agreement:
 
                        (a)   Separation from Service prior to Seniority Date,
or Separation from Service if Seniority Date is Not Applicable
 
                            þ   (i)   A lump sum.
 
                            o   (ii)   Annual installments over a term certain
as elected by the Participant not to exceed __ years.
 
                            o   (iii)   Other:                     .
 
                        (b)   Separation from Service on or After Seniority
Date, If Applicable
 
                            þ   (i)   A lump sum.
 
                            þ   (ii)   Annual installments over a term certain
as elected by the Participant not to exceed 10 years.
 
                            o   (iii)   Other:                     .
 
                        (c)   Separation from Service Upon a Change in Control
Event
 
                            þ   (i)   A lump sum.
 
                            þ   (ii)   Annual installments over a term certain
as elected by the Participant not to exceed 10 years.
 
                            o   (iii)   Other:                     .
 
                        (d)   Death
 
                            þ   (i)   A lump sum.
 
                            þ   (ii)   Annual installments over a term certain
as elected by the Participant not to exceed 10 years.
 
                            o   (iii)   Other:                     .
 
                        (e)   Disability
 
                            þ   (i)   A lump sum.
 
                            þ   (ii)   Annual installments over a term certain
as elected by the Participant not to exceed 10 years.
 
                            o   (iii)   Other:                     .
 
                            If applicable, amounts not vested at the time
payments due under this Section cease will be:
 
                            o   Forfeited    

DD 2320-3

8



--------------------------------------------------------------------------------



 



  o   Distributed at Separation from Service if vested at that time

  (f)   Change in Control Event

  þ   (i)   A lump sum.     o   (ii)   Annual installments over a term certain
as elected by the Participant not to exceed years.     o   (iii)   Other:
                                         .     o   (iv)   Not applicable.

      If applicable, amounts not vested at the time payments due under this
Section cease will be:

  o   Forfeited       o   Distributed at Separation from Service if vested at
that time

7.4   De Minimis Amounts.

  o   (a)   Notwithstanding any payment election made by the Participant, the
vested balance in the Deferred Compensation Account of the Participant will be
distributed in a single lump sum payment at the time designated under the Plan
if at the time of a permitted Qualifying Distribution Event that is either a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable) the vested balance does not exceed $ . In addition, the
Employer may distribute a Participant’s vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan    
þ   (b)   There shall be no pre-determined de minimis amount under the Plan;
however, the Employer may distribute a Participant’s vested balance at any time
if the balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan.

10.1   Contractual Liability: Liability for payments under the Plan shall be the
responsibility of the:

  þ   (a)   Company.     o   (b)   Employer or Participating Employer who
employed the Participant when amounts were deferred.

DD 2320-3

9



--------------------------------------------------------------------------------



 



14.   Amendment and Termination of Plan: Notwithstanding any provision in this
Adoption Agreement or the Plan to the contrary, Section 7.1of the Plan shall be
amended to read as provided in attached Exhibit A.       Section 5.1 of the Plan
shall be amended as provided in Exhibit B.

  o   There are no amendments to the Plan.

17.9   Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of Texas, except to the extent that such laws
are superseded by ERISA and the applicable provisions of the Code.       IN
WITNESS WHEREOF, this Agreement has been executed as of the day and year stated
below.

     
 
  GM Offshore, Inc.
 
  Name of Employer
 
   
 
  By: /s/ Quintin V. Kneen Authorized Person
 
  Date:                                         

DD 2320-3

10



--------------------------------------------------------------------------------



 



EXHIBIT A
Section 7.1 Payment Options. The portion which is invested in Gulfmark common
stock is to be paid out in Gulfmark stock.
EXHIBIT B
Section 5.4 In-Service or Education Distributions — Effective January 1, 2010
this Section 5.4 is amended to read as follows:

      If applicable, amounts not vested at the time payments due under this
Section cease will be:         o   Forfeited.         þ   Distributed at
Separation from Service if vested at that time.

DD 2320-3

11